--------------------------------------------------------------------------------


EXHIBIT 10.1
 
TERMINATION AND RELEASE
 
THIS TERMINATION AND RELEASE (this “Termination and Release”), dated as of
February 28, 2008, is made by and among VMH GmbH, a German corporation (“VMH”),
Lydia Krowka (“Krowka”), Datakom Gesellschaft fuer Datenkommunikation mbH, a
German corporation (“Datakom”), and Intelligentias, Inc., a Nevada corporation
(“Intelligentias”).  VMH, Krowka, Datakom and Intelligentias are sometimes
hereinafter referred to individually as a “Party” and collectively, as the
“Parties.”
 
RECITALS:
 
WHEREAS, the Parties entered into that certain Stock Sale Agreement, dated as of
June 7, 2007 and signed by the parties as of June 8, 2007, amended by an
amendment to that certain Stock Sale Agreement dated November 13, 2007
(hereinafter together referred to as the “Stock Sale Agreement”), pursuant to
which Intelligentias purchased all of Datakom’s outstanding stock from VMH and
Krowka; and
 
WHEREAS, upon the terms and subject to the conditions as hereinafter set forth,
the Parties have agreed to terminate the Stock Sale Agreement and that this
Termination and Release shall operate as a full and final release of all claims
by and between the Parties hereto which have arisen or may arise under the Stock
Sale Agreement.
 
NOW, THEREFORE, with intent to be legally bound hereby and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
 
SECTION 1.    Termination and Annulment of Stock Sale Agreement and Return of
Consideration.


(a) Any and all contracts, agreements, arrangements, and understandings arising
under the Stock Sale Agreement are hereby terminated and annulled retroactively,
as of December 15, 2007, and of no further force or effect, and no rights,
duties, obligations, or liabilities arising thereunder or relating thereto shall
survive this termination and annulment.


(b) Concurrently with the execution of this Termination and Release, (i) VMH and
Krowka will deposit with Waldenberger Rechtsanwalte (the “Cash Escrow Agent”) by
certified check, payable to the Cash Escrow Agent, or by wire transfer of
immediately available funds, an aggregate of two million United States dollars
(US$2,000,000) (the “Escrow Funds”), which the Cash Escrow Agent shall deposit
in the following account (the “Escrow Account”):
 
 
 

--------------------------------------------------------------------------------



 
BANK ACC. HOLDER: Waldenberger Rechtsanwaelte
ACC. NO.: 120 79 27 80 USD
BANK: Commerzbank AG, Berlin
IBAN: DE 2010040000012072780USD
SWIFT: COBADEFFXXX
BANK ADDRESS:               Commerzbank AG
Tauentzienstr. 9
10789 Berlin
Germany
TELEFAX: +49-30-890 00 399


and (ii) VMH will deliver to Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of
the Americas, New York, New York, 10036, Attn: Christopher S. Auguste, Esq.,
(the “Stock Escrow Agent”) one or more stock certificates evidencing an
aggregate of fourteen million restricted shares of common stock, par value
$0.0001 per share, of Intelligentias (the “Escrow Shares” and, together with the
Escrow Funds, the “Escrow Consideration”).


(c) The Escrow Funds and the Escrow Shares shall be released from the Cash
Escrow Account and the Stock Exchange Account, respectively, pursuant to the
terms and conditions of that certain Escrow Agreement among Intelligentias, VMH,
the Cash Escrow Agent and the Stock Escrow Agent, dated as of February 28, 2008,
and attached hereto as Exhibit A.


(d) VMH represents and warrants to Intelligentias that it has good and valid
title to the Escrow Shares, free and clear of all liens and encumbrances.


(e) In connection with entering into the Stock Sale Agreement, and from June 7,
2007 through the date of this Agreement, the Parties hereto have disclosed to
each other and their respective affiliates, directors, officers, employees,
advisors, agents and representatives (the “Representatives”) non-public
information and other information (whether in oral, written or other form,
electronically stored or otherwise), including, but not limited to written or
electronic notes, analyses, summaries, compilations, studies, interpretations,
charts and other materials prepared by the receiving Party which contain,
reflect or are otherwise based upon such non-public information, concerning the
disclosing Party, its affiliates and subsidiaries (hereinafter collectively
referred to as the “Confidential Information”).   Notwithstanding anything
herein to the contrary, the Parties will keep the Confidential Information
strictly confidential and will not (except as required by applicable law,
regulation or legal process), without the disclosing Party’s prior written
consent, disclose any Confidential Information.  Each Party agrees to be
responsible for any breach of this Section 1(e) by its Representatives.  The
term “Confidential Information” does not include information that (a) was or
becomes generally available to the public other than as a result of a disclosure
by the receiving Party or any of its Representatives; (b) was available to the
receiving Party or its Representatives on a non-confidential basis prior to its
disclosure to the receiving Party by the disclosing Party or any of its
Representatives; (c) was developed independent of the information derived from
the Confidential Information; or (d) becomes available to the receiving Party or
its Representatives on a non-confidential basis from a source other than the
disclosing Party or any of its
 
 
 

--------------------------------------------------------------------------------


 
 
Representatives who are not otherwise known to the receiving Party to be bound
not to disclose such information pursuant to a contractual, legal or fiduciary
obligation.


SECTION 2.    Releases.


(a) Full, Final and Complete Release of Intelligentias.  Each of VMH, Krowka and
Datakom (the “Seller Releasing Parties”) does hereby fully, finally, completely
and absolutely release, acquit and forever discharge Intelligentias and its
respective current and former partners, members, officers, directors,
shareholders, employees, agents, attorneys, parent companies, subsidiaries,
affiliates, heirs, successors, assigns, and representatives (collectively the
“Intelligentias Released Parties”) and all those at interest therewith of and
from any and all claims, demands, actions, remedies, causes of action, lawsuits,
arbitrations, debts, liabilities, contracts, damages, costs (including, without
limitation, attorneys’ fees and all costs of court or other proceedings),
expenses and losses of every kind or nature, whether arising by contract, tort
or other theory, at this time known or unknown, direct or indirect, fixed or
contingent, accrued or unaccrued, matured or unmatured, liquidated or
unliquidated, in law, by statute, by regulation, by court order, or in equity,
that the Seller Releasing Parties and all heirs, beneficiaries, executors,
administrators, personal representatives, successors, assigns, agents,
employees, or representatives of the Seller Releasing Parties and all those at
interest therewith, ever had or now has, for, upon or by reason or arising out
of or related directly or indirectly to the Intelligentias Released Parties
concerning or in any way related to (a) the Stock Sale Agreement or any
transaction contemplated therein; (b) the conduct of the business of the
Intelligentias Released Parties between the date of the Stock Sale Agreement and
the date of this Termination and Release; and (c) the receipt, dissemination or
use of any information received from the Intelligentias Released Parties prior
to the date of this Termination and Release.
 
 
 

--------------------------------------------------------------------------------



 
(b) Full, Final and Complete Release of VMH, Krowka and Datakom.  Intelligentias
(the “Intelligentias Releasing Party”) does hereby fully, finally, completely
and absolutely release, acquit and forever discharge VMH, Krowka and Datakom and
their respective current and former partners, members, officers, directors,
shareholders, employees, agents, attorneys, parent companies, subsidiaries,
affiliates, heirs, successors, assigns, and representatives (collectively the
“Seller Released Parties”) and all those at interest therewith of and from any
and all claims, demands, actions, remedies, causes of action, lawsuits,
arbitrations, debts, liabilities, contracts, damages, costs (including, without
limitation, attorneys’ fees and all costs of court or other proceedings),
expenses and losses of every kind or nature, whether arising by contract, tort
or other theory, at this time known or unknown, direct or indirect, fixed or
contingent, accrued or unaccrued, matured or unmatured, liquidated or
unliquidated, in law, by statute, by regulation, by court order, or in equity,
that the Intelligentias Releasing Party and all heirs, beneficiaries, executors,
administrators, personal representatives, successors, assigns, agents,
employees, or representatives of the Intelligentias Releasing Party and all
those at interest therewith, ever had or now has, for, upon or by reason or
arising out of or related directly or indirectly to the Seller Released Parties
concerning or in any way related to the Stock Sale Agreement.


(c) Each Party Shall Bear Its Own Costs and Fees.  Each Party will bear its own
costs and attorneys’ fees related in any manner to this Termination and Release.


SECTION 3.    Acknowledgment.
 
(a) Comprehension of Document.  Each Party acknowledges that they enter into
this Termination and Release fully and voluntarily from their own information
and investigation and that they have had an opportunity to consult with
independent legal counsel and other advisors regarding all legal and other
effects of this Termination and Release.  Each Party acknowledges that no
representations were made to induce execution of this Termination and Release
that are not expressly contained herein.
 
(b) Release of All Claims.  It is the express intent of all the Parties that
this Termination and Release operate as a full, final and complete release of
any and all claims (except as specified herein) that a releasing Party may have
or ever had against the released Parties on or prior to the date hereof,
regardless of whether such claim exists or may ever have existed under any state
law, federal law or any foreign jurisdiction’s law.
 
SECTION 4.    Miscellaneous.
 
(a) Governing Law.  This Termination and Release shall be governed by, and
construed in accordance with, the internal laws of the State of California
applicable to contracts executed and fully performed within the State of
California (without giving effect to any choice of law principles thereof which
may direct the application of the laws of another jurisdiction).


(b) Consent to Jurisdiction.  Each Party hereby irrevocably submits to the
jurisdiction of any California State or Federal Court sitting in the City and
County of San
 
 
 

--------------------------------------------------------------------------------


 
 
Francisco in respect of any suit, action or proceeding arising out of or
relating to this Termination and Release, and irrevocably accepts for itself,
generally and unconditionally, jurisdiction of the aforesaid courts.  Each Party
irrevocably waives, to the fullest extent such Party may effectively do so under
applicable law, trial by jury and any objection that such Party may now or
hereafter have to the laying of venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Nothing
herein shall affect the right of any Party hereto to serve process in any manner
permitted by law or to commence legal proceedings or otherwise proceed against
any other Party in any other jurisdiction.  In addition to any other form of
service of process authorized by law, service of process in any action, suit,
proceeding or claim hereunder shall be sufficient if mailed to each Party hereto
at the address specified in Section 4(d) and such service shall constitute
“personal service” for purposes of such action, suit, proceeding or claim.
 
(c) Entire Agreement. This Termination and Release and Exhibit A referred to
herein contain the complete agreement among the Parties hereto with respect to
the subject matter hereof and thereof, supersede all prior agreements and
understandings and no other understanding which modifies the terms hereof shall
be binding unless made in writing and executed by authorized representatives of
the Parties hereto.
 
(d) Notices. Any notice, consent, request or other communication made or given
in accordance with this Termination and Release shall be in writing and shall be
deemed effectively given when actually received if delivered in person, sent by
internationally recognized overnight courier service, or sent by facsimile
transmission or, if mailed, five business days after mailing by registered or
certified mail, return receipt requested to those listed below at their
following respective addresses or facsimile numbers:
 
IF TO INTELLIGENTIAS:
303 Twin Dolphin Drive

 
6th Floor

 
Redwood City, CA 94065

 
Telecopier:

Attn:  Luigi Caramico


IF TO VMH:
Teufstettener Str. 3

 
85459 Woerth

 
Germany

 
Telecopier:

Attn:  Paul Hoffman


IF TO KROWKA:
Curd-Juergens-Str. 2

 
81739 Muenchen

 
Germany

 
Telecopier:



IF TO DATAKOM:
Oskar-Messter-Strasse 16

 
85737 Ismaning

Germany
 
Telecopier:

Attn:


 

--------------------------------------------------------------------------------



 
or to such other address or addresses as a Party may from time to time designate
as to itself, by notice as provided herein, provided that any such notice shall
be deemed effectively given only upon receipt.
 
(e) Severability.  If one or more provisions of this Termination and Release are
held to be unenforceable under applicable law, such provision shall be excluded
from this Termination and Release and the balance of the Termination and Release
shall be interpreted as if such provision were so excluded and shall be
enforceable in accordance with its terms.
 
(f) Successors and Assigns. The terms and conditions of this Termination and
Release shall inure to the benefit of and be binding upon the respective
successors, heirs, executors, legal representatives, and assigns of the Parties
hereto.
 
(g) Counterparts.  This Termination and Release may be executed in any number of
counterparts, each of which shall be an original, but all of which, taken
together, shall constitute one and the same document.
 
(h) Titles.  The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or affect the meaning or interpretation of this Termination and Release.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 
 

 
 
 

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the Parties hereto have caused this Termination and Release
to be executed as of the date first above written.
 
 
INTELLIGENTIAS, INC.




By: /s/ Luigi Caramico
Name: Luigi Caramico
Title: President
 
VMH GMBH


 
By: /s/ Paul Hoffman
Name:  Paul Hoffman
Title: Managing Director




/s/ Lydia Krowka
Lydia Krowka


 
DATAKOM GESELLSCHAFT FUER DATENKOMMUNIKATION MBH


 
By: /s/ Paul Hoffman
Name:  Paul Hoffman
Title: Managing Director
 



 
 
 